Citation Nr: 1217171	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for closed left femur fracture residuals.

2.  Entitlement to an initial compensable rating for scar to the bridge of the nose.

3.  Entitlement to an initial compensable rating for facial scar, superior to the left eye.

4.  Entitlement to an initial compensable rating for a right cheek scar.

5.  Entitlement to an initial compensable rating for a left cheek scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2008 statement, the Veteran raised the issue of entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, the matter of entitlement to a TDIU was specifically adjudicated by the RO in July 2009 and July 2010 rating decisions, and the Veteran has not filed a notice of disagreement with those decisions.  Thus, the matter of entitlement to a TDIU is not before the Board.

Following the RO's most recent adjudication of the Veteran's claims in a February 2011 supplemental statement of the case, but prior to the February 2012 certification of the appeal to the Board, additional VA and private treatment records dated from October 2010 to June 2011 were associated with the claims file.  However, such records pertain to treatment for a wrist condition, and do not relate to any of the disabilities on appeal in this case.  Therefore, the newly added evidence is not pertinent to any claim currently on appeal, and the appeal need not be remanded for initial RO consideration of such evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).  

Finally, the issues of entitlement to service connection for a left wrist scar, secondary to left distal radial fracture, and entitlement to a temporary 100 percent rating for convalescence due to surgery for a left ankle disability were raised in October 2011 and January 2012 statements from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to April 8, 2010, the Veteran's closed left femur fracture residuals more closely approximated malunion of the femur with slight, rather than moderate or severe, knee or hip disability.

2.  Beginning April 8, 2010, the Veteran's closed left femur fracture residuals approximated malunion of the femur with moderate hip disability; at no point during the pendency of the claim or appeal has the Veteran's left femur fracture residuals approximated malunion of the femur with severe hip or knee disability.

3.  None of the Veteran's facial scars including his scar to the bridge of the nose, facial scar superior to the left eye, and right cheek and left cheek scars, has been, from the time of service connection, shown to have had any characteristic of disfigurement of the head, face, or neck, visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or to be unstable, painful on examination, or productive of limitation of function of any affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for closed left femur fracture residuals prior to April 8, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.6, 4.14, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, Plate II, Diagnostic Codes 5251-5253, 5255, 5260, 5261, 5275 (2011).

2.  The criteria for a rating of 20 percent, but no more, for closed left femur fracture residuals beginning April 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.6, 4.14, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, Plate II, Diagnostic Codes 5251-5253, 5255, 5260, 5261, 5275 (2011).

3.  The criteria for an initial compensable rating for scar to the bridge of the nose have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.21, 4.71a, Diagnostic Codes 7800, 7803-7805 (2007, 2011).

4.  The criteria for an initial compensable rating for facial scar, superior to the left eye, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.21, 4.71a, Diagnostic Codes 7800, 7803-7805 (2007, 2011).

5.  The criteria for an initial compensable rating for a right cheek scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.21, 4.71a, Diagnostic Codes 7800, 7803-7805 (2007, 2011).

6.  The criteria for an initial compensable rating for a left cheek scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.21, 4.71a, Diagnostic Codes 7800, 7803-7805 (2007, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for left femur closed fracture, scar to the bridge of the nose, facial scar, superior to the left eye, right cheek scar, and left cheek scar represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the ratings of the disabilities did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in a September 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records, as well as his Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided VA examinations in December 2006, February 2008, April 2008, April 2009, and April 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because, together, they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
A.  Closed Left Femur Fracture Residuals

The Veteran's closed left femur fracture residuals are rated under Diagnostic Code (DC) 5255 for impairment of the femur.  Under DC 5255, fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture) warrants an 80 percent rating, and with nonunion without loose motion and weight bearing preserved with the aid of a brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating; with moderate knee or hip disability warrants a 20 percent rating; with slight knee or hip disability warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5255 (2011).

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  The Board also notes that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the Board's determination of an issue.  The Board evaluates all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In this case, January 2005 private X-rays revealed an old, well-united, healed fracture of the femur with some residual deformity and no acute pathology seen.  August and October 2005 VA treatment records reflect complaints of pain and swelling in the left leg.  September 2006 VA left knee X-rays revealed narrowing of the patella femoral joint with an anterior superior patella spur, but no fracture, joint effusion, or dislocation.  

The report of a December 2006 VA examination reflects that the Veteran stated that his leg and ankle problems had caused him to miss more than 60 days of work in the past 12 months.  It was noted that the Veteran used a cane and left ankle brace, and that he had difficulty showering because of his leg an ankle conditions.  On examination, the Veteran did not have deformity, angulation, false motion, shortening, or inter articular movement.  He walked with an abnormal gait due to his ankle brace.  There was a painful valgus deformity of the neck of the femur.  Range of motion testing showed left hip flexion to be 100 out of 125 degrees, extension to be 15 of 15 degrees, abduction to be 35 out of 45 degrees, adduction to be 20 out of 30 degrees, internal rotation to be 30 of 40 degrees, and external rotation to be 30 of 45 degrees, with no further limitation or pain with repeated efforts.  August 2005 X-rays were noted to show old, healed fracture deformity of the mid shaft of the femur, with no acute findings and minimal coxa valga deformity to the neck of the femur.  The diagnosis was impairment of left femur fracture with associated valgus deformity and residuals.  

A May 2007 private treatment note reflects that examination of the left hip revealed some mild discomfort with flexion and abduction of the hip.  There was no pain to palpation over the lateral hip or crepitus with range of motion.  

A June 2007 private X-ray report reflects that the hip itself appeared relatively unremarkable, but an expanded deformity of the mid femur was evidenced and not included on the study.  Left knee X-rays showed radiographically mild hypertrophic changed with only a minimal joint space narrowing that may have been physiologic.  

A June 2007 private treatment record reflects that the Veteran had some tenderness over the anterior trochanteric areas of the hip, and pain with full flexion.  Knee examination was benign.  The examiner stated that left hip X-ray looked normal.  The assessment was chronic left lower extremity pain, probably from disuse, but it was noted that the examiner did not think that there was any significant arthritis involving the hip.  

The report of a February 2008 VA examiner reflects that the Veteran reported having increasing pain in the left hip.  There was noted to be pain and stiffness in the left leg, and flare-ups occurring with standing and ambulation on a prolonged basis, without incapacitation.  There were no constitutional symptoms of bone disease, but the Veteran was noted to have used a support cane.  It was noted that the Veteran was independent in activities of daily living, but that he had switched his work from seven to three days a week.  On examination, there was no deformity but the Veteran had a right lateral shift with ambulation.  It was noted that bone scar of the previous year had shown poorly defined uptake in the mid left femur compatible with previous trauma, and the left hip X-rays had shown old, healed fracture deformity in mid shaft of the femur with minimal coxa valga deformity to the neck of the femur.  There was tenderness to the posterior and lateral aspect of the left hip up to the proximal one-third of the thigh.  Gait was antalgic, with right lateral shit and support cane.  No ankylosis was present.  Left hip flexion was 100 degrees, extension was 20 degrees, abduction was 20 degrees, adduction was 15 degrees, and the Veteran was unable to participate in external and internal rotations due to the pain.  There was end range pain with all range of motion, with additional limitation with repetitive use three times, but no change in range of motion.  The diagnosis was residuals of old, healed fracture deformity of the mid shaft of the femur, with coxa valga neck of the femur and left hip strain.  

An August 2008 private treatment record reflects that the Veteran complained of left leg pain, that he used a cane for ambulation, and that he had a hard time getting on and off the examination table and dressing and undressing for the examination.  He could not hop, squat, or tandem walk.  There was noted to be a difference in leg length, with the left leg from the anterior-superior iliac spine to the medial malleolus about 39 and a half inches, and right leg 40 and a half inches.  Left knee flexed at about 80 degrees, and there seemed to be slight atrophy of the anterior thigh muscles.  It was noted that he could sit, but that standing, moving about, lifting, carrying, and handling objects was difficult because of abnormal leg length, fusion of his left ankle, and hip and knee problems.  

December 2008 and January 2009 VA treatment records reflect that the Veteran complained of left hip pain and was treated with cortisone injection with good reaction.  In January 2009, there was noted to be tenderness over the left hip at the great trochanteric bursa, flexion was to 80 degrees, and internal and external rotation were to 10 degrees.  The assessment was left great trochanteric bursitis and traumatic arthritis of the left hip.

The report of an April 2009 VA examination reflects that the Veteran reported being unemployed since June 2008 secondary to his left ankle and left femur injuries.  He noted the his last position was treating railroad crossties, and that he was unable to do the work, as he was unable to climb up and off the railroad cars and unable to do the prolonged walking between the ties required of his work.  He also noted that he was required to wear boots, but was unable to wear them due to swelling of the left ankle, and thus had to leave the work.  He stated that he had had this job for nine and a half years, and, prior to that, was a laborer for another railroad for 10 years.

On range of motion examination, the hips showed flexion to be from 0 to 125 degrees on the right and 0 to 90 degrees on the left, extension to be from 0 to 15 degrees, abduction to be from 0 to 45 degrees adduction to be from 0 to 30 degrees, internal rotation to be from 0 to 40 degrees, and external rotation to be from 0 to 45 degrees.  There was no change in motion on repeated testing of the left hip three times and no additional limitation noted, although it was noted that he had pain on flexion from 60 to 90 degrees with no pain from 0 to 60 degrees, and pain at the end of abduction, adduction, and internal and external rotation on the left.  He also had palpable tenderness over the left trochanteric bursal area.  Examination of the left knee showed flexion to be from 0 to 105 degrees and extension to be to 0 degrees.  There was no change in motion with repeated resistive testing and no additional limitation of motion noted, but he developed pain in the left knee on flexion from 65 to 105 degrees, with no pain from 0 to 65 degrees, and no weakness or tenderness noted.
The examiner diagnosed left hip trochanteric bursitis and left knee degenerative joint disease.  The examiner further opined that as likely as not that the Veteran's left knee condition was secondary to the left femur closed fracture, but that it was less likely than not that his trochanteric bursitis was secondary to the left femur closed fracture.  

A September 2009 statement from the Veteran's former union steward, J.N., reflects that, as far as their records indicated, the decision to release the Veteran from employment was based on the following: ankle, hip and knee problems that prevented him from excessive walking and mobility around plant facilities; a health condition that impaired his abilities to effectively and efficiently perform on the job, to remain productive for extended periods of time, and to maintain all safety code standards; absences from work for periods of about 40 to 60 days within an 18-month period due to his worsening condition and doctor prescribed medication that caused him to become drowsy or sleepy while working; and disabilities or injuries preventing him from adhering to regulations requiring all employees to wear steel-toed boots.  J.N. stated that, due to these factors related to the disability of the Veteran, the company deemed that the Veteran would be released from employment.

A November 2009 VA rheumatology consult note reflects that the Veteran reported progressive pain in his left leg over the years and for about one year had been unable to complete the activities associated with his job and that he had been medically retired.  He reported continuous pain in the left pelvis, femur, knee, and ankle, with intermittent increased swelling at the left ankle and left knee primarily after overuse.  Pain was relieved somewhat by rest and was worsened with exercise and ambulation.  Examination showed pain with movement at the left hip at 80 degrees of forward flexion, and pain with internal and external rotation that was more prominent with the leg flexed than fully extended.  It was noted that the Veteran localized much of the pain to where they tried to put in a rod, and also on the left pelvic crest.  There was no evidence of any significant synovitis, heat, or inflammation of the knee, but a little bit of crepitus over all range of motion.  He had 3+/5 weakness in the entire left leg, and it was difficult to fully assess strength in the quadriceps, iliopsoas, or hamstring musculature because of pain in the hip.  The assessment was post traumatic osteoarthritis involving the left leg, with no evidence of informatory arthropathy.

The report of an April 8, 2010, VA examination reflects that the Veteran reported continued swelling and pain in the left hip, being unable to walk far or stand long, and the pain affecting his sleep.  The Veteran's gait was noted to be antalgic and he walked with crutches, and left leg muscle strength was 3/5 with no atrophy, spasm or other muscle abnormalities.  There was tenderness over the left hip and knee, and no joint ankylosis.  Active range of motion testing of the left hip showed flexion to be 40 out of 125 degrees, abduction to be 10 degrees out of 45 degrees, and adduction internal and external rotation each to be 0 degrees out of 30, 40 and 45 degrees, respectively.  It was noted that the Veteran could flex the left hip to 90 degrees when sitting, and that there was constant pain with motion.  Left knee range of motion testing revealed flexion to be 80 out of 140 degrees and extension to be 0 out of 0 degrees, with constant pain on motion.  November 2009 left hip X-rays revealed no acute fracture or dislocation, with the femoral head articulation normal with the acetabular fossa, and no evidence of narrowing or widening of the hip joint.  November 2009 left knee X-rays revealed no evidence of acute fracture or dislocation, no evidence of narrowing of the medial and lateral knee joint compartment, and no sclerotic or lytic bony lesion.

The Veteran was diagnosed as having closed left femur fracture, remote with residual pain and decreased range of motion, with decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength of the lower extremity, pain, and poor balance.  It was noted that the Veteran could function in an occupational environment with his service-connected disabilities with limitations.  The examiner also stated that it was as likely as not that the Veteran's left knee and hip conditions were secondary to the service-connected left femur fracture.  The Veteran's limitations were noted to be no lifting over 10 pounds, no repetitive lifting from five to 10 pounds, no lifting more than four times per hour, no climbing ladders or operating machinery, no repetitive back bending more than six times per hour, no standing or walking, and no prolonged keyboard work more than 20 minutes per hour.   

A statement from the Veteran's most recent employer, received by VA in May 2010, reflects that the Veteran's employment as a treating operator was terminated in June 2008, and that the reason for the termination was that the Veteran failed a test for alcohol when at work.  The statement reflects that there had been no concessions made to the Veteran by reason of disability, and that the Veteran was not receiving or entitled to receive as a result of his employment sick, retirement, or other benefits.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, prior to April 8, 2010, an initial rating in excess of 10 percent for closed left femur fracture residuals is not warranted.  However, the Board finds that, beginning April 8, 2010, a 20 percent rating for the disability is warranted. 

The record during the entire period of service connection has reflected that the Veteran has complained of pain, swelling, tenderness, stiffness, and restricted movement in his left leg, hip, and knee, as well as difficulty standing or walking for prolonged periods.  The Veteran has also consistently been noted to be restricted in activities involving bending, lifting, walking, and standing, in part due to his service-connected closed left femur fracture residuals.  It was also noted at the time of his December 2006 VA examination and thereafter that the Veteran used a cane and left ankle brace and walked with an abnormal gait due to his service-connected closed left femur fracture residuals, as well as his left ankle disorder; the Board notes that the Veteran has been separately service-connected for degenerative joint disease due to left ankle fracture, rated 20 percent disabling, for the entire period of service connection for his closed left femur fracture residuals, and that the propriety of the separate rating for the Veteran's ankle disability is not on appeal.  In this regard, the Board notes that any left ankle symptomatology, as it is has been contemplated in the Veteran's separate, 20 percent rating for his left ankle disability, is not for consideration in rating the left leg disability on appeal.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Prior to April 8, 2010, the Veteran's closed left femur fracture residuals have more closely approximated malunion of the femur with slight, rather than moderate or severe, knee or hip disability.  While the Veteran's range of hip motion was repeatedly shown to have had limited motion during this period, such limitation reflected slight hip disability.  In this regard, the Board notes that the Veteran's hip flexion from this period consistently ranged from 80 to 100 degrees, although pain with motion was noted, and in April 2009 it was noted that there was pain on flexion from 60 to 90 degrees.  Extension was 15 or 20 degrees, abduction was between 20 and 45 degrees, adduction between 15 and 30 degrees, internal rotation between 10 and 40 degrees, and external rotation between 10 and 45 degrees.  Also, in April 2009, examination of the left knee showed flexion of 0 to 105 degrees and extension of 0 degrees, with pain in the left knee on flexion from 65 to 105, but no change in motion with repeated resistive testing, no additional limitation of motion noted, and no weakness or tenderness.  Under VA regulations, normal hip flexion is considered to be 0 to 125 degrees and abduction is considered to be 0 to 45 degrees, and normal knee range of motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Furthermore, the Board notes that, under DCs 5251-5253 for impairment of hip function, a compensable, 10 percent rating or more is not awarded for extension not limited to 5 degrees, flexion not limited to 45 degrees, or abduction not limited to 10 degrees.  See 38 C.F.R. § 4.71a, DCs 5251-5253 (2011).  Likewise, a compensable rating of 10 percent or more is not awarded under DCs 5260 or 5261 for limitation of knee flexion and extension, where flexion is not limited to 45 degrees or less or extension is not limited to 10 degrees or more.  See 38 C.F.R. § 4.71a, DCs 5260, 5261 (2011).

The Board notes that range of motion findings generally found pain with motion.  Also, in August 2005 it was noted that there seemed to be slight atrophy of the anterior thigh muscles, and in November 2009 the Veteran was noted to have had 3+/5 weakness in the entire left leg, although it was difficult to fully assess strength in the quadriceps, iliopsoas, or hamstring musculature because of pain in the hip.  However, even considering this evidence, as well as any additional functional loss due to pain, weakness, excess fatigability, incoordination, and additional functional loss after repetitive use or during flare-ups, or other factors not contemplated in the relevant rating criteria, the Veteran's closed left femur fracture residuals during this period more closely approximated malunion of the femur with slight, rather than moderate or severe, knee or hip disability.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 204-7.  In this regard, again, the November 2009 findings also related to the Veteran's separately rated left ankle disorder.  

The earliest evidence reflecting that the Veteran's closed left femur fracture residuals approximated moderate, rather than slight, hip or knee disability is the April 8, 2010, VA examination report.  The report indicates that the Veteran's active left hip flexion was to 40 degrees, abduction was 10 degrees out of 45 degrees, and adduction and internal and external rotation were each 0 degrees.  Such findings reflect considerably reduced range of motion in the hip from previous examinations.  Furthermore, the report reflects that left leg muscle strength was 3/5.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning April 8, 2010, the Veteran's left femur fracture residuals more closely approximated malunion of the femur with moderate, rather than slight, hip disability.  

However, at no point during the pendency of the claim has the Veteran's left femur fracture residuals approximated malunion of the femur with severe hip or knee disability.  While the Veteran's increased limitation in range of motion reflects moderate hip disability, it does not reflect severe disability.   In this regard, while active left hip flexion was only to 45 degrees, it was noted that the Veteran could flex the left hip 90 degrees when sitting.  Also, left knee range of motion testing revealed flexion of 80 out of 140 degrees and extension of 0 out of 0 degrees, even though there was noted to be constant pain on motion.  Furthermore, the Veteran's limitations prescribed by the examiner of no lifting over 10 pounds, no repetitive lifting from five to 10 pounds, no lifting more than four times per hour, no climbing ladders or operating machinery, no repetitive back bending more than six times per hour, no standing or walking, and no prolonged keyboard work more than 20 minutes per hour, more closely reflect moderate hip or knee disability than severe disability.  Thus, even considering any additional functional loss due to pain, weakness, excess fatigability, incoordination, and additional functional loss after repetitive use or during flare-ups, or other factors not contemplated in the relevant rating criteria, the Veteran's closed left femur fracture residuals, beginning April 8, 2010, have more closely approximated malunion of the femur with moderate, rather than severe, knee or hip disability.  Id.
The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  

The Board has considered whether, in evaluating the Veteran's left femur fracture residuals, a rating or ratings under DCs 5251, 5252, or 5253 for limitation of hip and thigh motion, and DC 5260 and 5261 for limitation of flexion and extension of the knee, would be appropriate.  See 38 C.F.R. §§ 4.71a, DCs 5251-5253, 5260, 5261 (2011).   However, the Board determines that such separate ratings would not be appropriate in this case.  As reflected in the record, the Veteran has diagnosed disorders of the left hip and left knee, including trochanteric bursitis and traumatic arthritis of the left hip, and left knee degenerative joint disease.  The Veteran has, moreover, filed separate service-connection claims for a left knee disability and left hip disability, which were denied by the RO, most recently in July 2008 and July 2010 rating decisions, respectively.  The Veteran has not appealed the denial of his claims in these rating decisions, and such denied service connection claims for a left knee disability and left hip disability are not currently on appeal to the Board.  The only service-connected disability for consideration is the Veteran's closed left femur fracture residuals, for which he has been properly rated under DC 5255 for impairment of the femur, which includes ratings for malunion of the femur.  It is thus appropriate to rate the Veteran's disability under the criteria for impairment of femur, even if such rating includes consideration of hip and knee disability.  The Board finds that it is not appropriate to rate the Veteran's service-connected disability separately for left hip and knee disability symptomatology, apart from impairment of the femur, when separate hip and knee disabilities have been explicitly denied by VA and not appealed by the Veteran.  See 38 C.F.R. §§ 4.21, 4.27 (2011).  

Finally, the Board has also considered a rating under DC 5275 for shortening of the bones of the lower extremity.  In this regard, the Veteran's left leg has consistently been noted to be shorter than the right, as a result of his closed left femur fracture residuals.  However, such length discrepancy has been noted to be, at most one inch, as measured in August 2008; under DC 5275, such discrepancy must be at least one and one-fourths inches to two inches to warrant a compensable, 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5275 (2011).  Thus, a rating under DC 5275 is not warranted in this case.  

B.  Facial Scars

The Veteran's facial scars are rated under DC 7800 for scars of the head, face, or neck.  

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claims for service connection were received in October 2005, and the Veteran has not requested review under the amended criteria, the regulations as amended are not applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, DC 7800 (2011).

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118 (2007).

Also, unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under DC 7804.  DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7803-7805 (2007).

In this case, the report of a December 2006 VA examination reflects that the Veteran had a facial scar superior to the left eye of half moon shape, that was 8 centimeters (cm) by 1 cm, a scar on the bridge of the nose 4 cm by 0.5 cm, a linear right cheek scar 4 cm, and a linear left cheek scar 2 cm.  The facial scars were non-tender, there was no adherence to underlying tissue, and no abnormal texture of the skin.  The scars were noted to be stable, superficial, and not deep, and not to have had inflammation, edema or keloid formation.  The scars were mildly hyperpigmented or hypopigmented for the entire scar, and there was no gross distortion or asymmetry, no induration or inflexibly, and no limitation of motion.  

The report of a February 2008 VA examination reflects that the Veteran had a scar near the left eye in an inverted "S" shape with total length of 1.75 inches, a diagonal scar on the bridge of the nose 1 inch long, a scar in the left malar area which was 2.5 inches long and slightly "L" shaped, and a right cheek scar about 1 inch long.  The scars were slightly hyperpigmented, linear, and well-healed.  

The report of an April 2008 VA examination reflects that the Veteran denied pain or discomfort of the facial scars, and that there was no history of restriction mobility secondary to scars.  The scars were noted to be well-healed and slightly hyperpigmented.  A scar of the forehead above the left eye was 4 cm by 0.1 cm, a scar below the left eye was 1.5 cm by 0.3 cm, and a scar of the medial aspect left nose was 4.5 cm by 0.1 cm, and a scar of the right cheek measured 2.5 cm by 0.3 cm.  There was no pain of the scars on examination or adherence to underlying tissue, and texture of the skin was consistent with the surrounding tissues.  The scars were stable, superficial, and not deep.  There was no inflation, edema or keloid formation.  There was no gross distortion or asymmetry of any feature or set of paired features secondary to scars, and no area of induration and inflexibility of the skin in the area of any scar.  

The report of an April 2010 VA examination reflects that the Veteran had a left forehead scar 4 by 0.2 cm, a scar on the bridge of the nose of 4.5 cm by 0.2 cm, a right cheek scar of 2.5 by 0.2 cm, and a left cheek scar of 1 by 0.3 cm.  There was no tenderness, skin breakdown or depression for any scar, and each was noted to be slightly darker than skin color.  The scars were not noted to have had any occupational effects or effects on daily activities.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claims for compensable initial ratings for his facial scars must be denied.  

At no time since the August 12, 2005, date of service connection for the Veteran's facial scars have any such scars, or all such scars in combination, been shown to be productive of visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.  Also, each of the Veteran's scars have consistently been noted to be superficial and stable, and not to be painful or tender on examination, indurated, inflexible or adherent to underlying tissue.  Surface contour of the scars have never been noted to be elevated or depressed on palpation, or to have any soft tissue missing; there was noted to be no depression for any scar in April 2010.  The skin texture of none of the scars has been noted to be abnormal; texture of the skin was noted to be consistent with the surrounding tissues in April 2008.  While the Veteran's facial scars have consistently been noted to be hypopigmented, none has ever been noted to be hypopigmented in an area exceeding six square inches (39 sq. cm).  In this regard, the area of the Veteran's service-connected facial scars, even taken at their highest measurements, have never combined to be more than 12 square cm, and none of the facial scars on appeal has been noted to be 5 or more inches (13 or more cm) in length.  Moreover, there has never been shown to be any functional impairment, occupational effects, or effects on daily activities caused by the Veteran's service-connected facial scars, and the Veteran has not asserted otherwise.

The Board notes that, at the time of the December 2006 VA examination, the Veteran's facial scar superior to the left eye was measured as being 1 cm in width, and that being at least one-quarter inch (0.6 cm) wide at the widest part is one of the characteristics of disfigurement under DC 7800.  However, the subsequent two examinations measuring the width of the Veteran's facial scar, superior to the left eye, in April 2008 and April 2010, reflect scar width measurements of 0.1 cm and 0.2 cm, respectively.  In this regard the December 2006 VA examination findings reflect that such scar was 8 cm in length; the April 2008 and April 2010 VA examinations reflect that the scar was 4 cm in length, and the February 2008 VA examination reflects that the scar was 1.75 inches (4.4 cm) in length.  Thus, while the February 2008, April 2008, and April 2010 measurements with respect to the length of the Veteran's facial scar, superior to the left eye, are relatively consistent, the measurement on the December 2006 VA examination is not consistent with the rest, and is substantially greater.  Likewise, the April 2008 and April 2010 VA measurements of the width of such scar are relatively consistent with each other, while the December 2006 VA examination measurement is not consistent with the others, and is substantially greater.  As the scar measurements on December 2006 are substantially greater in measurement and inconsistent with the later three VA examinations, which are consistent with each other with regard to measurement of the Veteran's facial scar, superior to the left eye, the Board finds the April 2008 and April 2010 findings with regard to the width of such scar to be more probative than that of the December 2006 VA examination.  Thus, the evidence reflecting that the Veteran had at least one characteristic of disfigurement under DC 7800 with respect to his facial scar, superior to the left eye, is outweighed by the evidence reflecting that he did not.

Accordingly, the Board finds that a compensable initial rating for none of the Veteran's facial scars on appeal is warranted.

C.  Extraschedular Consideration

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes that, while there has never been shown to be any functional impairment, occupational effects, or effects on daily activities caused by the Veteran's service-connected facial scars, and the Veteran has not asserted otherwise, he has asserted that his service-connected closed left femur fracture residuals have caused a high level of occupational impairment.  In December 2006, the Veteran stated that his leg and ankle problems had caused him to miss more than 60 days of work in the past 12 months; in April 2008, he reported being unemployed since June 2008 due to his left ankle and left femur injuries, and that he was unable to do the work required of his most recent position treating railroad crossties, as he was unable to climb up and off railroad cars or do prolonged walking; and in November 2009 the Veteran reported that, about one year prior, he became unable to complete the activities associated with his job due to leg pain and was medically retired.  The Board further notes the September 2009 statement from J.N. reflecting that, as far as their "records" indicated, the decision to release the Veteran from employment was based on the following: ankle, hip and knee problems that prevented him from excessive walking and mobility around plant facilities; a health condition that impaired his abilities to effectively and efficiently perform on the job, to remain productive for extended periods of time, and to maintain all safety code standards; absences from work for periods of about 40 to 60 days within an 18-month period due to his worsening condition and doctor prescribed medication that caused him to become drowsy or sleepy while working; and disabilities or injuries preventing him from adhering to regulations requiring all employees to wear steel-toed boots.

The Board acknowledges that the Veteran's service-connected closed left femur fracture residuals have impacted his ability to work.  In this regard, the assigned ratings of 10 percent prior to April 8, 2010, and 20 percent thereafter for closed left femur fracture residuals reflect that such disability has been productive of impairment in earning capacity.  

However, there is no indication in the record that the average industrial impairment from the Veteran's disability would be in excess of that contemplated by the assigned ratings, as the manifestations of such disabilities are contemplated by the schedular criteria.  The occupational impairment of the Veteran's service-connected closed left femur fracture residuals prior to April 8, 2010, including that from pain, swelling, tenderness, stiffness, and restricted movement in his left leg, hip and knee, as well as difficulty standing or walking for prolonged periods, restriction in activities involving bending, lifting, walking, and standing, and the Veteran's noted limitation of hip and knee motion during this period, is consistent with the nature and severity of malunion of the femur with slight knee or hip disability.  The occupational impairment of the Veteran's service-connected disability beginning April 8, 2010, which includes the increased limitation of range of motion at that time, is consistent with the nature and severity of malunion of the femur with moderate knee or hip disability.  

Additionally, while the Veteran and J.M. have asserted that, in December 2006, the Veteran had missed more than 60 days of work in the past 12 months due to his leg and ankle problems, and that such problems ultimately caused his company to release him from his employment, a statement from the Veteran's most recent employer, received by VA in May 2010, reflects that the Veteran's employment as a treating operator was terminated in June 2008, and that the reason for the termination was that the Veteran failed a test for alcohol when at work.  The statement reflects that there were no concessions made to the Veteran by reason of disability and that the Veteran was not receiving or entitled to receive as a result of his employment sick, retirement or other benefits.  As this May 2010 statement is directly from the Veteran's former employer, the September statement from J.M. does not indicate what "record" J.M. relied upon in asserting that the Veteran was released for medical reasons, and the assertions by the Veteran are self-serving statements in a claim for monetary compensation, the Board finds the statement from the Veteran's employer regarding the circumstances of the Veteran's employment and termination to be more credible than the assertions of J.M. or the Veteran.  See Pond v. West, 12 Vet. App. 341 (1999) (in considering a claimant's statements, the Board may consider whether self-interest might be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, even if the Board was to find that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology, the record does not reflect such factors as marked interference with the Veteran's employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 115-116.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that record supports assignment of an initial rating of 20 percent, but no more, for closed left femur fracture residuals beginning to April 8, 2010.  However, the Board finds that there is no basis for any further staged rating of the Veteran's disability, pursuant to Fenderson, and that the claim for a higher rating prior to April 8, 2010, must be denied.  The Board also finds that there is no basis for staged rating of any of the Veteran's facial scars, pursuant to Fenderson, and that those claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial rating in excess of 10 percent for closed left femur fracture residuals prior to April 8, 2010, is denied.

Entitlement to an initial rating of 20 percent, but no more, for closed left femur fracture residuals beginning to April 8, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for scar to the bridge of the nose is denied.

Entitlement to an initial compensable rating for facial scar, superior to the left eye, is denied.

Entitlement to an initial compensable rating for a right cheek scar is denied.

Entitlement to an initial compensable rating for a left cheek scar is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


